DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 4-7, 10, 12-16, and 23-24 are allowable (see reasons below). The restriction requirement between Groups I-V, as set forth in the Office action mailed on 06/19/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups II and III, claims 10 and 12-16 are withdrawn. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The office action is responsive to the amendment filed on 09/22/2021. As directed by the amendment: claim 1 has been amended, claims 2-3, 8-9, 11, and 17-22 have been cancelled, and 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered and are persuasive. Applicant’s amendments to the independent claim have overcome the previous rejection; the rejection of the claims has been withdrawn. Therefore, claims 1, 4-7, 10, 12-16, and 23-24 are allowed.

Allowable Subject Matter
Claims 1, 4-7, 10, 12-16, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose wither singly or in combination the claimed retractable syringe and a projection located distally to a proximal tip of a proximal end of a cannula wherein the projection is located proximally to an inlet aperture.
Closet prior art: Thorley (US 10092708).
Regarding Claim 1, Thorley fails to teach among all the limitations or render obvious a retractable syringe comprising the at least one a projection located distally to a proximal tip of a proximal end of a cannula wherein the projection is located proximally to an inlet aperture, in combination with the structure and function as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783